Case 2:18-cv-05459-JS-ST Document 70-1 Filed 04/09/21 Page 1 of 2 PageID #: 2166

                        Summary of Investments in Nutra Pharma
                         May 1, 2015 through December 31, 2015

                            Issuance       Shares        Amount     State/Country
  Investor                    Date         Issued        Invested   of Residence
  Macdonald, Michael         6/10/15        833,333    $50,000.00    California
  Macek, Tom                 6/10/15        500,000    $30,000.00     Florida
  Macek, Tom                 6/10/15        200,000    $12,000.00     Florida
  Storti, Thomas             6/16/15         83,330     $4,999.80    Michigan
  Daratony, Thomas           6/16/15         42,000     $2,520.00    Michigan
  Schock, Jeffrey            6/16/15        100,000     $6,000.00    Michigan
  Kernen, Kenneth            6/24/15        300,000    $18,000.00    Michigan
  Schifko, Paul              6/24/15         40,000     $2,400.00    Michigan
  Barbee, Charles            6/24/15         15,000       $900.00    Michigan
  Macdonald, Michael         6/24/15        500,000    $30,000.00    California
  Hardy, Douglas             6/24/15        150,000     $9,000.00    Michigan
  Kahle, Ronald               7/2/15        500,000    $30,000.00      Ohio
  Eisen, Paul                 7/2/15        350,000    $21,000.00    New York
  Koch, William               7/2/15      1,000,000    $60,000.00    Michigan
  Lucas, Joseph               7/2/15        200,000    $12,000.00     Florida
  Rhodes, Steven              7/2/15        400,000    $24,000.00      Ohio
  Macek, Tom                  7/2/15        300,000    $18,000.00     Florida
  Stacy, John                 7/2/15        666,667    $40,000.00      Texas
  Holdan, Walter              7/2/15        416,667    $25,000.00    Michigan
  Hutton, David               7/2/15        250,000    $15,000.00     Canada
  Schaaf, James               7/2/15        333,334    $20,000.00    Michigan
  Schaaf, Gordon             7/13/15        334,000    $20,040.00    Maryland
  Harrell, Stan              7/13/15        250,000    $15,000.00      Texas
  Neitzel, David             7/13/15        166,667    $10,000.00     Indiana
  Thomas, Jane               8/26/15        166,667    $10,000.02     Virginia
  Benedetto, Michael         8/26/15        166,667    $10,000.00    New York
  Rutigliano, Michael        8/26/15         83,334     $5,000.00    New York
  Golob, Gary                8/26/15         30,000     $3,000.00     Florida
  Daniel, Paul               9/21/15        200,000    $12,000.00     Florida
  Koch, William              9/21/15      1,000,000    $60,000.00    Michigan
  Antakli, Jehad             9/21/15        100,000     $6,000.00    Michigan
  Arnold, Jeffrey            9/21/15         44,000     $2,640.00     Illinois
  Wear, John                 9/21/15        833,333    $50,000.00     Illinois
  Rhodes, Steven             9/21/15        300,000    $18,000.00      Ohio
  Kahle, Ronald             11/23/15        500,000    $30,000.00      Ohio
  Wear, John                11/23/15        100,000     $6,000.00     Illinois
  Lucas, Joseph             11/23/15         70,000     $4,200.00     Florida
  Rhodes, Steven            11/23/15        200,000    $12,000.00      Ohio


                                       Page 1 of 2
Case 2:18-cv-05459-JS-ST Document 70-1 Filed 04/09/21 Page 2 of 2 PageID #: 2167

                        Summary of Investments in Nutra Pharma
                         May 1, 2015 through December 31, 2015

                              Issuance        Shares            Amount       State/Country
  Investor                      Date          Issued            Invested     of Residence
  Cherney, Bradley            11/23/15          83,334        $5,000.00         Florida
  McManus, Thomas             11/23/15          16,667        $1,000.00        New York
  Kowalski, Stephen           11/23/15         150,000        $9,000.00         Florida
  Daniel, Paul                11/23/15         210,000       $12,600.00         Florida
  Rhodes, Steven              11/23/15         300,000       $18,000.00          Ohio
  Bradley, James              11/23/15         100,000        $6,001.00         Indiana

                               Totals:      12,585,000      $756,300.82

  Sources:

  Plaintiff’s Second Requests for Admission to Defendant Nutra Pharma Corporation
     dated March 6, 2020, along with Nutra Pharma’s responses dated April 7, 2020

  Transfer Activity Report prepared by Standard Registrar and Transfer Company, Inc.,
     for the period January 1, 2020, through March 22, 2016
     (SEC-NUTRA-000106408–106519)

  Wachovia Wells Fargo Bank Statements for Nutra Pharma Corp. and supporting documents
    (SEC-NUTRA-000146690–146699; 143912–143969; 144341–144380)

  Investor subscription agreements, purchaser questionnaires, and evidence of payment
     (NUTRA002429-2835)




                                         Page 2 of 2
